Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Claims 1, 7, 14, and 19 have been amended. Claims 1-20 are currently pending and have been examined.

 Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-3, 7-9, and 14-17 under 35 USC 102 are moot due to the new grounds of rejection applied under 35 USC 103. Applicant’s arguments with respect to claims 1-20 under 35 USC 10235 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al (US Patent Application Publication 2017/0300627) in view of Knas et al (US 11,017,892).

With regard to claim 1, Giordano discloses the claimed method comprising: 
establishing a circle of trust for a plurality of devices ([40]-[43] and [55] describe a set of devices being pre-authorized to allow a particular user to interact with a distributed ledger system, i.e. a circle-of-trust), wherein at least one of the plurality of devices is an adjustment control device for adjusting an adjustable device ([40], [41], [48], [55], and [71] describe a doctor calling a smart contract via their computer device, i.e. an adjustment control device, and adjusting treatment parameters on a patient’s medical device, i.e. an adjustable device); 

controlling operations of the adjustment control device via a blockchain ([9] and [39] describe the distributed ledger as a blockchain ledger; [71] describes calling a smart contract on the ledger in order to adjust parameters of the medical device), wherein the blockchain must approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device ([41], [43], [44], [55], and [70] describe the distributed ledger, i.e. blockchain, validating all transactions requested via smart contract, while [71] describes adjusting settings or parameters of the device via transaction by calling a smart contract); 

receiving an approval from the blockchain for the adjustment control device to adjust the adjustable device ([41], [43], [44], [55], and [70] describe the distributed ledger, i.e. blockchain, validating all transactions requested via smart contract; [71] states that the treatment parameter is adjusted “once the transaction is verified,” i.e. approval from the blockchain); and 

adjusting, by the adjustment control device, the adjustable device in response to receiving the approval from the blockchain, wherein adjusting the adjustable device programmatically changes a functionality of the adjustable device ([71] describes adjusting settings or parameters of the medical device “that affect the patient’s treatment (e.g., CPAP pressure levels)” based on the transaction being verified);

but does not expressly disclose:
wherein a current authorized programmed state of the adjustable device included in the blockchain is required to adjust the adjustable device.

However, Knas teaches that it was old and well known in the art of medical device control before the effective filing date of the claimed invention to require a current authorized programmed state of an adjustable device included in a blockchain to adjust the adjustable device (Column 2 lines 44-62, Column 3 lines 60-64 and Column 19 lines 24-35 describe an entity or care provider programming a medication device with multiple types of identifiers, including a device identifier identifying the specific device, a personal identifier identifying a specific patient, and an active agent identifier specifying the specific agent contained in the device, where the programmed identifiers are construed as specifying an authorized  programed ‘state’ of the device; Column 18 lines 1-20 and 32-44, Column 25 line 60 – Column 26 line 25, and Column 27 lines 3-16 describe requiring that an external controller provide matching identifiers to the device in order to dispense medication using the device, i.e. to adjust the device; Figure 8, Column 29 lines 3-26 and 58-65, Column 29 line 66 – Column 30 line 11, and Column 31 lines 8-30 describe the identifiers being stored in a blockchain).
Therefore it would have been obvious to one of ordinary skill in the art of medical device control before the effective filing date of the claimed invention to modify the system of Giordano to require a current authorized programmed state of the adjustable device included in the blockchain to adjust the adjustable device as taught by Knas since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Giordano already discloses storing information about a medical device on a blockchain as well as sending commands to adjust the medical device, and requiring a current authorized programmed state of the adjustable device included in the blockchain to adjust the adjustable device as taught by Knas would perform that same function as part of the system of Giordano, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Giordano/Knas teaches the method of claim 1. Giordano further discloses wherein the adjustable device is a medical device ([71] describes the medical device as including devices such as dialysis machines, CPAP machines, fitness trackers, and hearing aids), and wherein the method further comprises: 
storing, by one or more processors, patient information relating to the medical device as a set of data layers representing different data types in the blockchain ([85] and [86] describe storing a linkage to a patient as an owner of the medical device as part of the medical device’s smart contract).

With respect to claim 3, Giordano/Knas teaches the method of claim 2. Giordano further discloses: 
storing, by one or more processors, device data about the adjustable device as a set of data layers representing different data types in the blockchain ([71] and [85] describe a smart contract for a medical device including a virtual identity of the medical device on the network).

With respect to claim 7, Giordano discloses the claimed computer program product for controlling a modification of an adjustable device, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer ([90]-[92], [96], and [97] describe a computing device having a memory storing instructions) to perform a method comprising: 
establishing a circle of trust for a plurality of devices ([40]-[43] and [55] describe a set of devices being pre-authorized to allow a particular user to interact with a distributed ledger system, i.e. a circle-of-trust), wherein at least one of the plurality of devices is an adjustment control device for adjusting an adjustable device ([40], [41], [48], [55], and [71] describe a doctor calling a smart contract via their computer device, i.e. an adjustment control device, and adjusting treatment parameters on a patient’s medical device, i.e. an adjustable device); 

controlling operations of the adjustment control device via a blockchain ([9] and [39] describe the distributed ledger as a blockchain ledger; [71] describes calling a smart contract on the ledger in order to adjust parameters of the medical device), wherein the blockchain must approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device ([41], [43], [44], [55], and [70] describe the distributed ledger, i.e. blockchain, validating all transactions requested via smart contract, while [71] describes adjusting settings or parameters of the device via transaction by calling a smart contract);  

receiving an approval from the blockchain for the adjustment control device to adjust the adjustable device ([41], [43], [44], [55], and [70] describe the distributed ledger, i.e. blockchain, validating all transactions requested via smart contract; [71] states that the treatment parameter is adjusted “once the transaction is verified,” i.e. approval from the blockchain); and 

adjusting, by the adjustment control device, the adjustable device in response to receiving the approval from the blockchain, wherein adjusting the adjustable device programmatically changes a functionality of the adjustable device ([71] describes adjusting settings or parameters of the medical device “that affect the patient’s treatment (e.g., CPAP pressure levels)” based on the transaction being verified);

but does not expressly disclose:
wherein a current authorized programmed state of the adjustable device included in the blockchain is required to adjust the adjustable device.

However, Knas teaches that it was old and well known in the art of medical device control before the effective filing date of the claimed invention to require a current authorized programmed state of an adjustable device included in a blockchain to adjust the adjustable device (Column 2 lines 44-62, Column 3 lines 60-64 and Column 19 lines 24-35 describe an entity or care provider programming a medication device with multiple types of identifiers, including a device identifier identifying the specific device, a personal identifier identifying a specific patient, and an active agent identifier specifying the specific agent contained in the device, where the programmed identifiers are construed as specifying an authorized  programed ‘state’ of the device; Column 18 lines 1-20 and 32-44, Column 25 line 60 – Column 26 line 25, and Column 27 lines 3-16 describe requiring that an external controller provide matching identifiers to the device in order to dispense medication using the device, i.e. to adjust the device; Figure 8, Column 29 lines 3-26 and 58-65, Column 29 line 66 – Column 30 line 11, and Column 31 lines 8-30 describe the identifiers being stored in a blockchain).
Therefore it would have been obvious to one of ordinary skill in the art of medical device control before the effective filing date of the claimed invention to modify the system of Giordano to require a current authorized programmed state of the adjustable device included in the blockchain to adjust the adjustable device as taught by Knas since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Giordano already discloses storing information about a medical device on a blockchain as well as sending commands to adjust the medical device, and requiring a current authorized programmed state of the adjustable device included in the blockchain to adjust the adjustable device as taught by Knas would perform that same function as part of the system of Giordano, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 8 recites limitations similar to those recited in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 9 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

With respect to claim 14, Giordano discloses the claimed computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories ([90]-[92], [96], and [97] describe a computing device having a memory storing instructions), the stored program instructions executed to perform a method comprising: 
establishing a circle of trust for a plurality of devices ([40]-[43] and [55] describe a set of devices being pre-authorized to allow a particular user to interact with a distributed ledger system, i.e. a circle-of-trust), wherein at least one of the plurality of devices is an adjustment control device for adjusting an adjustable device ([40], [41], [48], [55], and [71] describe a doctor calling a smart contract via their computer device, i.e. an adjustment control device, and adjusting treatment parameters on a patient’s medical device, i.e. an adjustable device); 

controlling operations of the adjustment control device via a blockchain ([9] and [39] describe the distributed ledger as a blockchain ledger; [71] describes calling a smart contract on the ledger in order to adjust parameters of the medical device), wherein the blockchain must approve the adjustment control device before an adjustment of the adjustable device is performed by the adjustment control device ([41], [43], [44], [55], and [70] describe the distributed ledger, i.e. blockchain, validating all transactions requested via smart contract, while [71] describes adjusting settings or parameters of the device via transaction by calling a smart contract); 

receiving an approval from the blockchain for the adjustment control device to adjust the adjustable device ([41], [43], [44], [55], and [70] describe the distributed ledger, i.e. blockchain, validating all transactions requested via smart contract; [71] states that the treatment parameter is adjusted “once the transaction is verified,” i.e. approval from the blockchain); and 

adjusting, by the adjustment control device, the adjustable device in response to receiving the approval from the blockchain, wherein adjusting the adjustable device programmatically changes a functionality of the adjustable device ([71] describes adjusting settings or parameters of the medical device “that affect the patient’s treatment (e.g., CPAP pressure levels)” based on the transaction being verified);

but does not expressly disclose:
wherein a current authorized programmed state of the adjustable device included in the blockchain is required to adjust the adjustable device.

However, Knas teaches that it was old and well known in the art of medical device control before the effective filing date of the claimed invention to require a current authorized programmed state of an adjustable device included in a blockchain to adjust the adjustable device (Column 2 lines 44-62, Column 3 lines 60-64 and Column 19 lines 24-35 describe an entity or care provider programming a medication device with multiple types of identifiers, including a device identifier identifying the specific device, a personal identifier identifying a specific patient, and an active agent identifier specifying the specific agent contained in the device, where the programmed identifiers are construed as specifying an authorized  programed ‘state’ of the device; Column 18 lines 1-20 and 32-44, Column 25 line 60 – Column 26 line 25, and Column 27 lines 3-16 describe requiring that an external controller provide matching identifiers to the device in order to dispense medication using the device, i.e. to adjust the device; Figure 8, Column 29 lines 3-26 and 58-65, Column 29 line 66 – Column 30 line 11, and Column 31 lines 8-30 describe the identifiers being stored in a blockchain).
Therefore it would have been obvious to one of ordinary skill in the art of medical device control before the effective filing date of the claimed invention to modify the system of Giordano to require a current authorized programmed state of the adjustable device included in the blockchain to adjust the adjustable device as taught by Knas since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Giordano already discloses storing information about a medical device on a blockchain as well as sending commands to adjust the medical device, and requiring a current authorized programmed state of the adjustable device included in the blockchain to adjust the adjustable device as taught by Knas would perform that same function as part of the system of Giordano, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 15 recites limitations similar to those recited in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 16 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

With respect to claim 17, Giordano/Knas teaches discloses the method of claim 1. Giordano further discloses: 
wherein the plurality of devices in the circle of trust are peer nodes in a blockchain environment that controls the blockchain ([9], [39], [40], and [43]-[45] describe the pre-authorized devices existing in a distributed ledger network in the form of a blockchain).

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al (US Patent Application Publication 2017/0300627) in view of Knas et al (US 11,017,892) as applied to claims 3 and 9 above, and further in view of Smith et al (US Patent Application Publication 2019/0349190) and De Los Reyes et al (US Patent Application Publication 2020/0388385).

With respect to claim 4, Giordano/Knas teaches the method of claim 3. Giordano further discloses:
wherein the set of data layers comprises a device data layer that identifies the adjustable device ([71] and [85] describe smart contracts for medical devices including the virtual identity of the medical devices on the network), a performance data layer that describes a performance ability of the adjustable device ([71] and [85] describe the medical devices publishing data reports and recording the report to the patient’s smart contract; [85] describes the smart contract recording the actions that the medical device is allowed to take on the network, i.e. performance ability), 

but does not expressly disclose:
the set of data layers comprising an environmental data layer that describes an environment of the adjustable device, a patient data layer that contains a medical history of a user of the medical device, and an emergency medical services data layer that describes emergency services provided to a user of the adjustable device.

However, Smith teaches that it was old and well known in the art of blockchain device networks before the effective filing date of the claimed invention to include an environmental data layer in a blockchain that describes an environment of a device  ([142]-[146], and [149] describe storing trusted roots for the IoT network on the blockchain; [172], [173], [178], and [179] describe storing network domain formation for the devices).
Therefore it would have been obvious to one of ordinary skill in the art of blockchain device networks before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to include an environmental data layer in the blockchain that describes an environment of a device (i.e. an adjustable device) as taught by Smith since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano and Knas already teaches storing various data layers on the block chain for the adjustable device, and including an environmental data layer in the blockchain describing an environment of the device as taught by Smith would serve that same function in the combination of Giordano and Knas, making the results predictable to one of ordinary skill in the art (MPEP 2143).

De Los Reyes further teaches that it was old and well known in the art of blockchain networks before the effective filing date of the claimed invention to include in a blockchain a patient data layer that contains a medical history of a user and an emergency medical services data layer that describes emergency services provided to a user ([89] describes storing patient medical data on a blockchain; [122] describes a provider reading medical information including notes from an emergency room visit, i.e. emergency services provided to the user).
Therefore it would have been obvious to one of ordinary skill in the art of blockchain device networks before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to include in a blockchain a patient data layer that contains a medical history of a user and an emergency medical services data layer that describes emergency services provided to a user as taught by De Los Reyes since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano and Knas already teaches storing various data layers on the block chain as well as storing medical data of a user, and including a patient data layer that contains a medical history of a user and an emergency medical services data layer that describes emergency services provided to a user as taught by De Los Reyes would serve that same function in the combination of Giordano and Knas, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 5, Giordano/Knas/Smith/De Los Reyes teach the method of claim 4. Giordano does not expressly disclose wherein the environment of the adjustable device is a trusted network that is a member of the circle of trust.
However, Smith teaches that it was old and well known in the art of blockchain device networks before the effective filing date of the claimed invention to store a data layer describing a trusted network that is a member of a circle of trust ([142]-[146], and [149] describe storing trusted roots for the IoT network on the blockchain; [172], [173], [178], and [179] describe storing network domain formation for the devices).
Therefore it would have been obvious to one of ordinary skill in the art of blockchain device networks before the effective filing date of the claimed invention to modify the combination of Giordano, Knas, Smith, and De Los Reyes to store a data layer describing a trusted network that is a member of a circle of trust as taught by Smith since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano, Knas, Smith, and De Los Reyes already teaches storing various data layers on the block chain for the adjustable device, and including an environmental data layer in the blockchain describing a trusted network that is a member of a circle of trust as taught by Smith would serve that same function in Giordano, Knas, Smith, and De Los Reyes, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 10 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 11 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al (US Patent Application Publication 2017/0300627) in view of Knas et al (US 11,017,892) as applied to claims 2 and 8 above, and further in view of Panneer Selvam et al (US Patent Application Publication 2022/0157143).

With respect to claim 6, Giordano/Knas teaches the method of claim 2. Giordano further discloses: 
sending, by one or more processors, an alert to a device that is a member of the plurality of devices in the circle of trust, wherein the alert describes an emergency medical condition detected by the medical device ([85] describes the medical device generating and sending an alert to the patient or doctor via smart contract if it detects an emergency or abnormal event);

but does not expressly disclose:
the device being an IoT wearable.

However, Panneer Selvam teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to send an alert to an IoT wearable based on an emergency condition ([35]-[37], [41], [93], [113], and [114] describe an IoT smartwatch and sensors monitoring a user, and outputting an alert via the smartwatch).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to send the alert to an IoT wearable as taught by Panneer Selvam since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano and Knas already teaches sending the alert to a device, and having that device be an IoT wearable as taught by Panneer Selvam would serve that same function in the combination of Giordano and Knas, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 12 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al (US Patent Application Publication 2017/0300627) in view of Knas et al (US 11,017,892) as applied to claims 1, 7, and 14 above, and further in view of Perschbacher et al (US Patent Application Publication 2019/0232065).

With respect to claim 13, Giordano/Knas teaches the computer program product of claim 7. Giordano does not expressly disclose wherein the program instructions are provided as a service in a cloud environment.
However, Perschbacher teaches that it was old and well known in the art of medical devices before the effective filing date of the claimed invention to provide program instructions as a service as part of a cloud environment ([82] and [83] describe deploying the system and associated functions as software as a service in cloud computing).
Therefore, it would have been obvious to one of ordinary skill in the art of medical devices before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to provide the program instructions as a service as part of a cloud environment as taught by Perschbacher since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano and Knas already discloses providing program instructions for controlling the system, and doing so as a service in a cloud environment as taught by Perschbacher would perform that same function in the combination of Giordano and Knas, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 19, Giordano/Knas teaches the method of claim 1. Giordano does not expressly disclose wherein the adjustable device is a cardiac pacemaker in a patient's heart, and wherein the method further comprises: determining that the cardiac pacemaker is sending stimulation signals to the patient's heart at a rate that exceeds a predetermined level; in response to determining that the cardiac pacemaker is sending stimulation signals to the patient's heart at the rate that exceeds the predetermined level, automatically reducing the rate at which the cardiac pacemaker is sending stimulation signals to patient's heart.
However, Perschbacher teaches that it was old and well known in the art of medical devices before the effective filing date of the claimed invention to determine that a cardiac pacemaker is sending stimulation signals to patient's heart at a rate that exceeds a predetermined level ([45] and [70] describe determining that a pacemaker is tracking an atrial rhythm above a certain rate and providing overly-rapid ventricular pacing), and in response to determining that the cardiac pacemaker is sending stimulation signals to patient's heart at the rate that exceeds the predetermined level, automatically reducing the rate at which the cardiac pacemaker is sending stimulation signals to patient's heart ([45] and [70] describe determining that the pacemaker is pacing above a threshold rate, and switching to a non-tracking mode such as DDI or VDI if it detects that the pacemaker is pacing above that rate. Examiner notes that DDI and VDI modes of a pacemaker provide pacing at a lower programmed level).
Therefore it would have been obvious to one of ordinary skill in the art of medical devices before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to determine that a cardiac pacemaker is sending stimulation signals to patient's heart at a rate that exceeds a predetermined level, and in response to determining that the cardiac pacemaker is sending stimulation signals to patient's heart at the rate that exceeds the predetermined level, automatically reducing the rate at which the cardiac pacemaker is sending stimulation signals to patient's heart as taught by Perschbacher to prevent the pacemaker from stimulating the patient’s heart during a tachyarrhythmic episode (Perschbacher [70]).
It would have been further obvious to one of ordinary skill in the art of medical devices before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to determine that a cardiac pacemaker is sending stimulation signals to patient's heart at a rate that exceeds a predetermined level, and in response to determining that the cardiac pacemaker is sending stimulation signals to patient's heart at the rate that exceeds the predetermined level, automatically reducing the rate at which the cardiac pacemaker is sending stimulation signals to patient's heart as taught by Perschbacher since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano and Knas already discloses monitoring the functions of different types of patient medical devices and modifying the treatment parameters of those devices, and doing so where the device is a cardiac pacemaker by determining that the pacemaker is sending stimulation signals to the patient's heart at a rate that exceeds a predetermined level, and automatically reducing the rate at which the cardiac pacemaker is sending stimulation signals to patient's heart in response to determining that the cardiac pacemaker is sending stimulation signals to patient's heart at the rate that exceeds the predetermined level as taught by Perschbacher would perform that same function in the combination of Giordano and Knas, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 20 recites limitations similar to those recited in claim 13, and is rejected on the same grounds set out above with respect to claim 13.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al (US Patent Application Publication 2017/0300627) in view of Knas et al (US 11,017,892) as applied to claim 1 above, and further in view of Jelatis et al (US Patent Application Publication 2013/0185783).

With respect to claim 18, Giordano/Knas teaches the method of claim 1. Giordano does not expressly disclose wherein only devices that are able to modify a functionality of the adjustable device are allowed to be part of the circle of trust.
However, Jelatis teaches that it was old and well known in the art of medical device monitoring before the effective filing date of the claimed invention to limit trusted devices to those able to modify a functionality of an adjustable device ([19], [20], [23], [29], [30], and [32] describe limiting access to a trusted environment/relationship for a medical device to devices for programming that medical device).
Therefore it would have been obvious to one of ordinary skill in the art of medical device monitoring before the effective filing date of the claimed invention to modify the combination of Giordano and Knas to limit trusted devices to hose able to modify a functionality of an adjustable device as taught by Jelatis since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Giordano and Knas already discloses both a circle of trust and including devices in that circle of trust which are able to modify a functionality of the adjustable device, and only allowing those devices able to modify functionality to be part of the circle of trust as taught by Jelatis would perform that same function in the combination of Giordano and Knas, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griggs et al Healthcare Blockchain System Using Smart Contracts for Secure Automated Remote Patient Monitoring describes an IoT blockchain-based system which provides secure monitoring and remote modification to device functions using smart contracts.
Pham et al A Secure Remote Healthcare System for Hospital Using Blockchain Smart Contract describes an IoT blockchain system for permissioning access to medical devices and monitoring device data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626